DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2022 has been entered.
Claims 1, 3-22 and 24-32 have been presented for examination based on the amendment filed on 5/10/2022.
Claim 32 is new.
A new claim interpretation under 35 USC 112/6th is added to this rejection. 
Claim 17-22 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 17-22 are newly rejected under 35 U.S.C. 112(a).
Claim 1 3-6 & 7-16, 24-26 & 17-19, 21-22, and 28-32 are newly rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over US PGPUB No. 20080305454 by Kitching et al, in view of US PGPUB No. 20020072027 by Chishti et al., further in view US PGPUB No. 20070184411 A1 by Stapleton; Francis J.
Claim 20 & 27 are newly rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Kitching, in view of Chishti, in view of Stapleton, further in view of US PGPUB No. 20020010568 by Rubbert et al.
This action is made Non-Final.
Response to Arguments
Applicant’s arguments, see Remarks Pgs. 13-14, filed 5/10/2022, with respect to the rejection(s) of claim(s) 1, 3-22 and 24-32  under 35 USC 103 have been fully considered and are persuasive. Namely as argued, Kitching and Chishti do not explicitly disclose excluding a set of teeth from treatment and scoring. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kitching, in view of Chishti, in view of Stapleton, (further in view of Rubbert et al.) as presented below. 
----- This page is left blank after this line -----

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a treatment module…”, “a dental reference module …”, “a correlation module…”, and “a calculation module…” in claim 17. Claims 18-22 further also recite limitations performed by the calculation module.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Apparatus claim 17 limitations “a treatment module…”, “a dental reference module …”, “a correlation module…”, and “a calculation module…” invoke interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function, as in the claim for the modules. In particular, the specification ¶ [0089]-[0093] discloses various instances of module. There is no disclosure of any particular structure/material, either explicitly or inherently, to perform the functions of the module(s) or engine. The terms “module” themselves are not adequate structure for performing the respective claimed functions. Exemplarily various instances of term module are shown below,  none supported by structure to perform the claimed functions.  
    PNG
    media_image1.png
    809
    787
    media_image1.png
    Greyscale

Subsequent dependent claim 18-22, disclose “the calculation module…”, which also appears to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Specification [0091]-[0093] discloses calculation module, however the disclosure does not disclose a specific structure that performs the claimed function.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of “a treatment module…”, “a dental reference module …”, “a correlation module…”, and “a calculation module…” in the system claim 17. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. The subsequent dependent claims 18-22 inherit this deficiency, do not cure this deficiency and therefore are rejected likewise.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1 3-6 & 7-16, 24-26 & 17-19, 21-22, and 28-32 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over US PGPUB No. 20080305454 by Kitching et al, in view of US PGPUB No. 20020072027 by Chishti et al., further in view US PGPUB No. 20070184411 A1 by Stapleton; Francis J.
Regarding Claims 1, 7 (Updated 6/3/2022)
Kitching teaches a method of digital orthodontic treatment planning (Kitching: [0083]) and a non-transitory computing device readable medium having executable instructions executed by a processor to cause a computing device to perform a method of digital orthodontic treatment planning (Kitching: [0083] Fig.13 [0093]-[0095]), the method comprising: receiving an initial virtual dental model, the initial virtual dental model including first data from a first scan of a patient's dentition, the initial virtual dental model representing the patient's dentition at a first stage of an orthodontic treatment plan, the initial virtual dental model associated  (Kitching: [0034] showing initial information from  a scan [0061][0065] – showing virtual model information – initial data set; Fig.12A-C, 12C specifically & [0071]-0074], [0081]-[0083]

    PNG
    media_image2.png
    261
    810
    media_image2.png
    Greyscale
Kitching teaches comparing the models [0081], [0061]-[0071], but does not explicitly teach how they are compared); 
generating a target virtual dental model by virtually  (Kitching: [0042]-[0043] as Desired final position of the teeth) modifying the initial virtual dental model, the target virtual dental model representing a target outcome of a limited treatment for the patient's dentition (Kitching: Fig.10-11, [0073]-[0075] plan limited to specific teeth which is segmented as shown in Fig.10, Tooth_00, Tooth_01 etc. --- where each teeth can be addressed separately based on the mismatch between the teeth positions, thereby limited to specific teeth; [0087] molar movement; [0042]-[0043]),  wherein the target dental model is associated with a second score that is different than the first score (Kitching: Fig,12C [0082] showing the limited treatment target goal as New final Arrangement, different than ideal treatment goal as initial Final Arrangement; Kitching teaches comparing the models [0081]-[0083] [0061]-[0071], but does not explicitly teach how they are compared), [0063]-[0066] where the previously segmented teeth model, which can include the initial final position or planned successive tooth arrangement which is mapped to the target virtual dental model of the claim and they are being compared. Also since the teeth are segmented they can addressed individually) 
receiving a treatment outcome virtual dental model (Kitching: [0065] as the Current Teeth Image/model) , the treatment outcome virtual dental model including second data from a second scan of the patient's dentition, the treatment outcome virtual dental model representing an actual outcome during or after implementing the limited treatment for the patient's dentition (Kitching:[0063] Fig.9 Steps 600-622, specifically 606 and 618 showing current teeth and previous teeth and planned teeth; [0063] “… The process starts in step 600, when current jaw data or "Current Teeth Image" is received. The current jaw data includes data representing an actual arrangement of the patients teeth following administration of appliances according to the original treatment plan….” Showing during the treatment, after following administration of appliances) (Kitching:[0061]-[0071], [0081]); and determining an individualized treatment index score for the treatment outcome virtual dental model using the first differences (Kitching:[0071] – additionally see Table 1 where the comparing takes the difference as a difference between the actual and planned distances in extrusion and intrusion in mm; reference is also made to interproximal reduction via the same procedure in [0084][0088] for each teeth) based on the comparison (Kitching:[0058]-[0060] teaching “[0058]… detecting deviations from a treatment plan can also be accomplished by comparing digital models of the patients teeth…” thereby “[0060] ….improved monitoring and tracking, as described, is more objective and reliable, and less qualitative in nature than the common practice of visually identifying off-track progress…” [0071] shows comparison between the planned and actual teeth model positions as in Table 1 for individual teeth).
	Kitching does not specifically teach the dental references (feature no longer claimed in claim 1, but present and referred to in dependent claims such as claim 3) residing at first locations, although would be implicit in the interproximal reduction (IPR) as mapped above, Also see Fig.6 element 386.
	Kitching also does not teach how the comparing is done (specifically using a score/index), although note as in Fig.12C shows all the locations as claimed which are compared for improvement index.

    PNG
    media_image2.png
    261
    810
    media_image2.png
    Greyscale
.
	Chishti teaches the dental references residing at first locations (as presented via claim interpretation) (Chishti: Fig.12 [0041] “The system stops the movement when the relative positions of the teeth satisfy a predetermined target. In one example, the target is reached when the teeth fit the prescribed position without any inter-teeth gap...” – here the dental reference residing at first locations [plural] are at 490A & 490B – understood as inter-teeth-gap or interproximal distance).

    PNG
    media_image3.png
    366
    510
    media_image3.png
    Greyscale
 







	Chishti also teaches the ideal dentition based on a reference library of ideal virtual teeth (Chishti: [0044], Fig.4 “[0044] FIG. 4 is a flow chart illustrating a process for determining final position of the patient's teeth. The process of FIG. 4 identifies an ideal base model for the final position of the teeth that consists of an arch curve (step 250). This model can be selected from a suite of template models, derived from patients with ideal occlusion, or derived from patient under treatment (using casts, X-rays, a prescription, or data about the patient from other sources)….”).
	Chishti teaches the initial virtual dental model associated with a first score… the target dental model associated with a second score that is different than the first score and a third score associated with  an ideal dentition… the treatment outcome virtual dental model associated with a third score that is different than each of the first, and second scores (Chishti: See [0047] annotated [a] showing 1st to 3th scores as scores being evaluated at each step (such as one mapped in Kitching), in view of In re Harza --- as applied here that if you know how to compute score/index for one position, doing so multiple positions is known/obvious) ;… based on the comparison between the target virtual dental model and the treatment outcome virtual dental model, wherein  determining the first individualized treatment index score comprises determining a target improvement calculated using the first score and the second score (Chisti: improvements are difference between the scores, annotated 
    PNG
    media_image4.png
    977
    618
    media_image4.png
    Greyscale
as [b] & [c]) , and determining an actual improvement calculated using the first score and the fourth score   (Chishti: [0047] annotated as [c] showing that comparison is done with ideal to see the actual improvement).
Chishti and Kitching do not explicitly teach wherein a goal of the limited treatment involves treatment of first teeth of the patient's dentition without treatment of second teeth of the patient's dentition… and wherein the second score is calculated based on the first teeth and not the second teeth. Although notice as indicated earlier Kitching teaches individualized tooth treatment difference in [0071] & Table 1. What is missing is explicit exclusion of certain teeth. 

    PNG
    media_image5.png
    460
    587
    media_image5.png
    Greyscale
Stapleton teaches wherein a goal of the limited treatment involves treatment of first teeth of the patient's dentition without treatment of second teeth of the patient's dentition …. and wherein the second score is calculated based on the first teeth and not the second teeth (Stapleton: Fig.3 & [0047] "... FIG. 3 has had five teeth in both the lower left and lower right quadrant completely removed, two of which are wisdom teeth. Assuming seven surfaces per tooth, the number 42 is subtracted from the total score 196, giving a preliminary score of 154. ..."-Fig.4 & [0048] shows limited treatment goal and more importantly computation of score of the teeth included in the limited treatment).
It would have been obvious to a person with ordinary skill in the art at the time the invention was made to modify the teaching of Kitching with Chishti, as Chishti teaches specific implementation of IPR as inter-teeth-gap with multiple locations in a dental reference and is also directed to reduction of IPR or gap in the dental model (Chishti: [0041]; Kitching: [0071][0084][0088]). Further motivation to combine would be Kitching &Chishti are analogous art in the field of dental modeling for the purpose of dental alignment as evident from citation above (Chishti: [0041]; Kitching: [0078] [0071][0083]-[0084][0088]).
It would have been obvious to a person with ordinary skill in the art at the time the invention was made to modify the teaching of Chishti with Stapleton wherein Stapleton provides to more accurate scores by selecting the specific teeth the affect the treatment (Stapleton: [0030]-[0035]), because “…A coarser evaluation, say in the range of one to ten, would forfeit some fine grain detail…”( Stapleton: [0033]). Further Stapleton and Chishti are analogous art to the claimed invention in the field of determining par scores for the teeth (Stapleton: [0033] Chishti: [0047]).
Regarding Claim 3 (Updated 6/3/2022)
Chishti teaches mapping the dental references from the target virtual dental model to third locations on the initial virtual dental model (Chishti:[0044] (Also in accordance to applicant’s argument om remarks Pg. 12¶2)); dental reference according to [0041]); comparing first locations of dental references of the target virtual dental model and the third locations to identify second differences between the target virtual dental model and the initial virtual dental model (Chishti: [0050] comparing as matching, [0047] comparing could be PAR based or distance based --- distance as in 490A-490B in Fig.12, also see annotated [0047][a][b] in claim 1); and determining a second individualized treatment index score for the initial virtual dental model using the second differences (Chishti: [0047] – “One index which may be used is the PAR (Peer Assessment Rating) index. In addition to PAR, other metrics such as shape-based metrics or distance-based metrics may be used…. From step 306, the process 300 determines whether additional index-reducing movements are possible (step 308). Here, all possible movements are attempted, including small movements along each major axis as well as small movements with minor rotations. An index value is computed after each small movement and the movement with the best result is selected. In this context, the best result is the result that minimizes one or more metrics such as PAR-based metrics, shape-based metrics or distance-based metrics…..However, by starting with the teeth in an almost ideal position, any decrease in the index should converge to the best result. In step 308, if the index can be optimized by moving the tooth, incremental index-reducing movement inputs are added (step 310) and the process loops back to step 306 to continue computing the orthodontic/occlusion index. [0041][0040][0038]). 
Regarding Claim 4  (Updated 6/3/2022)
Kitching teaches the first individualized treatment index score (Kitching:[0071] as mapped in claim 1, Also initial vs actual score can be done as second score as in [0064]). Chishti teaches the second individualized treatment index score (Chishti: [0044][0050][0047]).
Kitching does not specifically teach comparing various scores.
Chishti teaches comparing the first individualized treatment index score and the second individualized treatment index score (Chishti: [0047]); and determining an improvement of the treatment outcome virtual dental model relative to the target virtual dental model, the improvement based on the comparison of the first individualized treatment index score and the second individualized treatment score (Chishti: [0047] – “…In PAR, a score of zero would indicate good alignment, and higher scores would indicate increased levels of irregularity. The overall score is recorded on pre- and post treatment dental casts. The difference between these scores represents the degree of improvement as a result of orthodontic intervention and active treatment. The eleven components of the PAR Index are: upper right segment; upper anterior segment; upper left segment; lower right segment; lower anterior segment; lower left segment; right buccal occlusion; overjet; overbite; centerline; and left buccal occlusion. In addition to the PAR index, other indices may be based on distances of the features on the tooth from their ideal positions or ideal shapes….”). 
It would have been obvious to a person with ordinary skill in the art at the time the invention was made to modify the teaching of Kitching with Chishti, as Chishti teaches specific implementation of IPR as inter-teeth-gap with multiple locations in a dental reference and is also directed to reduction of IPR or gap in the dental model (Chishti: [0041]; Kitching: [0071][0084][0088]). Further motivation to combine would be Kitching &Chishti are analogous art in the field of dental modeling for the purpose of dental alignment as evident from citation above (Chishti: [0041]; Kitching: [0078] [0071][0083]-[0084][0088]).
Regarding Claim 5 (Updated 6/3/2022)
Kitching teaches wherein comparing the number of differences between the target virtual dental model and the treatment outcome virtual dental model includes:  calculating a matching transform from at least a portion of  the target virtual dental model to at least a corresponding portion of the treatment outcome virtual dental model; and applying the matching transform to dental references of the target virtual dental model and the treatment outcome virtual dental model (Kitching:[0065]-[0070] matching algorithm, [0064] starting target virtual dental model as initial final position according to the initial or previous treatment plan (e.g., Prescribed Tooth Arrangement), and second location on the 
    PNG
    media_image2.png
    261
    810
    media_image2.png
    Greyscale
actual treatment outcome virtual model, Also see Fig.12C (2nd & 3rd).
).
Regarding Claim 6 
Kitching teaches further comprising comparing the first locations of dental references of the target virtual dental model and second locations of the treatment outcome virtual dental model by includes projecting at least one dental reference from the at least the portion of the target virtual dental model to the at least the corresponding portion of the treatment outcome virtual dental model (Kitching: Fig.8 element 416 [0061]-[0071] as visualizing the difference after comparing in 410, [0085] – visual differences; Also see comparing in Chishti [0047] using an index). 
Regarding Claim 8 (Updated 6/3/2022)
Chishti teaches further comprising assigning dental references to the target virtual dental model by assigning contact points to two adjacent teeth represented in the target virtual dental model, the two adjacent teeth having a space there-between (Chishti: Fig.12 [0041]); and using the contact points to model an interproximal relationship characterizing the limited treatment (Chishti : [0041], inter proximal as inter-teeth-gap, Also see Kitching: Fig.6 element 386, [0084][0088] reducing interproximal distance as limited treatment target).
Regarding Claim 9 (Updated 6/3/2022)
Chishti teaches further comprising assigning the dental references to the target virtual dental model by assigning contact points to two adjacent teeth that are overlapped (Chishti: [0044] “…In step 254, the position and orientation of the teeth are adjusted so that the arch curve passes through the marker on each tooth and the teeth do not overlap….” [0058] “…The maxillary incisors overlap the mandibular incisors and the midlines of the arches match.”); calculating a translation for one of the two adjacent teeth such that as applied to the one of the two adjacent teeth the translation minimally separates the two adjacent teeth (Chishti: See Fig. , 9, [0098][0042]); applying the translation to the one of the two adjacent teeth; and using the contact points to model an interproximal relationship characterizing the limited treatment (Chishti: [041] –“[0041] The system stops the movement when the relative positions of the teeth satisfy a predetermined target. In one example, the target is reached when the teeth fit the prescribed position without any inter-teeth gap…” – inter-teeth gap as interproximal relationship; Also see Kitching: Fig.6 element 386, [0084] [0071] - IPR).
Regarding Claim 10
Chishti teaches wherein assigning the contact points includes using oriented bounding box (OBB) tree based collision detection (Chishti: [0043][0046]). 
Regarding Claim 11
Chishti teaches further comprising assigning dental references to the target virtual dental model by assigning contact points to two adjacent teeth that contact at a single point (Chishti: Fig.12, [0069][0064]). 
Regarding Claim 12  
Chishti teaches further comprising assigning dental references to the target virtual dental model by assigning a reference point to an ideal virtual tooth from the reference library of ideal virtual teeth (Chishti: See Fig. 4 ideal base model); creating corresponding landmarks on the ideal virtual tooth and a corresponding tooth from the target virtual dental model (Chishti: Fig.4 place markers on teeth); calculating a morphing function from the ideal virtual tooth to the corresponding tooth from the target virtual dental model (Chishti: Fig.5 Calculate occlusion index); and applying to the morphing function to the reference point on the ideal virtual tooth to assign the reference point to the corresponding tooth from the target virtual dental model (Chishti: Fig.4 adjust position of teeth, minimize index; [0046]). 
Regarding Claim 13
Chishti teaches wherein applying the morphing function includes using thin-plate spline based mapping to minimize an energy of a surface deformation associated with the morphing function (Chishti: Fig.10 the arch is interconnected using markers having small plate segments). 
Regarding Claim 14 
Chishti teaches further comprising mapping dental references from the target virtual dental model to the treatment outcome virtual dental model by calculating a transform from a tooth of the target virtual dental model to a corresponding tooth of the treatment outcome virtual dental model (Chishti: [0050] final position transform applied to new teeth model); applying the transform to dental references associated with the tooth of the target virtual dental model to transform the dental references from the tooth of the target virtual dental model to the corresponding tooth of the treatment outcome virtual dental model (Chishti: Fig.7 apply position transform to new teeth). 
Regarding Claim 15
Chishti teaches wherein calculating the transform includes using an iterative closest point (ICP) algorithm (Chishti: [0032] algorithm iteratively revises the transformation (combination of translation and rotation) needed to minimize an error metric, usually a distance from the source to the reference point cloud, [0040]-[0042] based on algorithm to achieve the transformation and minimize the index [0047], [0048][0049] simplified physics model). 
Regarding Claim 16
Chishti teaches wherein mapping the dental references from the target virtual dental model to the treatment outcome virtual dental model further includes projecting the transformed at least one of the dental references to the corresponding tooth of the treatment outcome virtual dental model (Chishti: [0046] cusp features are pointed projections). 
Regarding Claim 24 
Christi teaches wherein generating the target virtual dental model comprises calculating a deviation from the ideal dental dentition (Chishti: [0047]-“… The overall score is recorded on pre- and posttreatment dental casts….” Pre would be initial or ideal (as in [0044]) and post would be target; also see [0046] & [0059] deviations).
Regarding Claim 25 
Kitching teaches wherein the target virtual dental model includes a first tooth and a second tooth adjacent the first tooth, wherein assigning the dental references to the target virtual dental model (Kitching: [0063]-[0066], [0073]-[0074] & See Fig.6 element 386 showing the two teeth and distance there between). Kitching does not explicitly teach the remainder of limitation. 
Chishti teaches further comprising assigning dental reference points to the target virtual dental model, the dental reference points including a first point on the first tooth and a second point on the second tooth corresponding to the closest points between the first and second teeth of the target virtual dental model, wherein the first point and the second point are separated by a non-zero distance (Chishti: Fig. 12, here the dental reference residing at first locations [plural] are at 490A & 490B – understood as inter-teeth-gap or interproximal distance).

    PNG
    media_image3.png
    366
    510
    media_image3.png
    Greyscale
 







It would have been obvious to a person with ordinary skill in the art at the time the invention was made to modify the teaching of Kitching with Chishti, as Chishti teaches specific implementation of IPR as inter-teeth-gap with multiple locations in a dental reference and is also directed to reduction of IPR or gap in the dental model (Chishti: [0041]; Kitching: [0071][0084][0088]). Further motivation to combine would be Kitching &Chishti are analogous art in the field of dental modeling for the purpose of dental alignment as evident from citation above (Chishti: [0041]; Kitching: [0078] [0071][0083]-[0084][0088]).
Regarding Claim 26 
The combination of Kitching (teaching the distance measuring on the final model and actual model (Kitching: [0061]-[0071]), and Chishti (how to measure distance in Fig.12) teaches the limitation below.
Specifically, Chishti teaches further comprising  assigning the dental references to the  (Chishti: [0039]) from a reference library of ideal virtual teeth (Chishti: See Fig. 4 ideal base model), and assigning a corresponding number of dental references to the  (Chishti: Fig.5 Calculate occlusion index; Fig.4 adjust position of teeth, minimize index; [0046]).
It would have been obvious to a person with ordinary skill in the art at the time the invention was made to modify the teaching of Kitching with Chishti because, as Noted Chishti does not teach dental references in the target model, however Kitching teaches this as pointed above, and Chishti is prior art (circa 2002) to Kitching (2008), wherein anyone using Kitching would know how to computer distance based comparison (as detailed in Kitching: [0071] & Chishti: [0047]) using the dental references.
Regarding Claim 17 (Updated 6/3/2022)
Kitching teaches a system for digital orthodontic treatment planning (Kitching: [0083] Fig.13 [0093]-[0095]), the system comprising: a processor (Kitching: Fig.13 Element 702); and a memory storing data, the memory storing instructions executable by the processor (Kitching: Fig.13 Element 706 [0093-[0095]) to provide: a treatment module configured to create a target virtual dental model by virtually (Kitching: [0042]-[0043] as Desired final position of the teeth) modifying a received initial virtual dental model based on a limited treatment of a dentition(Kitching: [0034] showing initial information from  a scan [0061][0065] – showing virtual model information – initial data set; Fig.4 flow) the initial virtual dental model Kitching teaches comparing the models [Fig.12A-C, 12C specifically & [0071]-0074], [0081]-[0083] but does not explicitly teach how they are compared)

    PNG
    media_image2.png
    261
    810
    media_image2.png
    Greyscale
, wherein the limited treatment of the dentition is specific to the patient based on the received initial virtual dental model (Kitching: [0061] as selected final arrangement/planned arrangement, Also see [0064] as “…initial final position according to the initial or previous treatment plan (e.g., Prescribed Tooth Arrangement), or a planned successive tooth arrangement therebetween…”) ,  and wherein the target virtual dental model associated with a second score that is different than the first score (Kitching: Fig,12C annotated above, showing 1st score and 2nd score positions.

    PNG
    media_image2.png
    261
    810
    media_image2.png
    Greyscale
; Examiner reiterates that actual scores are not shown to be calculated in Kitching, only comparison taught, scores for limited treatment are shown in the Chishti and Stapleton references below); a dental reference module configured to assign dental references to the target virtual dental model (Kitching: [0063]-[0066] where the previously segmented teeth model, which can include the initial final position or planned successive tooth arrangement which is mapped to the target virtual dental model of the claim; interproximal reduction (IPR) as mapped above, Also see Fig.6 element 386). 

    PNG
    media_image6.png
    542
    560
    media_image6.png
    Greyscale

, the dental references residing at first locations (Kitching: [0065]-[0066] shows the dental references as FACC/unique identifiers in the Previously Segmented Tooth model/ target virtual dental model (as in [0064]). This also shows the comparing based on FACC.

    PNG
    media_image7.png
    588
    853
    media_image7.png
    Greyscale

Kitching: [0071] -- -to identify positional differences between the current (as in [0063]) and planned (target virtual as in [0064])  would require positional dental reference on both set of teeth models at same location; also see [0062] reference point), the first locations defining features of a target outcome on the target virtual dental model (Kitching: [0073] [0074] as some reference on the previously [final] segmented teeth model; Also implicitly teaching first locations taught as interproximal1 (see in [0084]) or positional parameters (see in [0071]), see claim interpretation for dental reference & first locations); 
a correlation module configured to map the dental references assigned to the target virtual dental model to the initial virtual dental model and to a treatment outcome virtual dental model (Kitching:[0065]-[0069] current teeth image showing the treatment outcome (model), see additional matching in [0070]-[0071]),  (Kitching: See annotated Fig.12C, [0071]-[0074] Table 1 showing comparison, however no specific scores are shown – see Chishti and Stapleton references for scores); and a calculation module configured to calculate an individualized treatment index score for the treatment outcome virtual dental model according to one or more differences between the target virtual dental model and the treatment outcome virtual dental model based on the mapped dental references (Kitching:[0071] – additionally see Table 1 where the comparing takes the difference as a difference between the actual and planned distances in extrusion and intrusion in mm; reference is also made to interproximal reduction via the same procedure in [0084][0088]) 
Kitching does not specifically teach the dental references residing at first locations, although would be implicit in the interproximal reduction (IPR) as mapped above, Also see Fig.6 element 386.
Kitching also does not teach how the comparing is done (specifically using a score/index), although note as in Fig.12C shows all the locations as claimed which are compared for improvement index.

    PNG
    media_image2.png
    261
    810
    media_image2.png
    Greyscale
.
	Chishti teaches the dental references residing at first locations (as presented via claim interpretation) (Chishti: Fig.12 [0041] “The system stops the movement when the relative positions of the teeth satisfy a predetermined target. In one example, the target is reached when the teeth fit the prescribed position without any inter-teeth gap...” – here the dental reference residing at first locations [plural] are at 490A & 490B – understood as inter-teeth-gap or interproximal distance).

    PNG
    media_image3.png
    366
    510
    media_image3.png
    Greyscale
 







Chishti also teaches the ideal dentition based on a reference library of ideal virtual teeth (Chishti: [0044], Fig.4 “[0044] FIG. 4 is a flow chart illustrating a process for determining final position of the patient's teeth. The process of FIG. 4 identifies an ideal base model for the final position of the teeth that consists of an arch curve (step 250). This model can be selected from a suite of template models, derived from patients with ideal occlusion, or derived from patient under treatment (using casts, X-rays, a prescription, or data about the patient from other sources)….”).
Chishti teaches the initial virtual dental model associated with a first score… the target dental model associated with a second score that is different than the first score and a third score associated with  an ideal dentition… the treatment outcome virtual dental model associated with a third score that is different than each of the first and second scores (Chishti: See [0047] annotated [a] showing 1st to 3th scores as scores being evaluated at each step (such as one mapped in Kitching), in view of In re Harza --- as applied here that if you know how to compute score/index for one position, doing so multiple positions is known/obvious) ;… based on the comparison between the target virtual dental model and the treatment outcome virtual dental model, wherein  determining the first individualized treatment index score comprises determining a target improvement calculated using the first score and the second score (Chisti: 
    PNG
    media_image4.png
    977
    618
    media_image4.png
    Greyscale
improvements are difference between the scores, annotated as [b] & [c]) , and determining an actual improvement calculated using the first score and the fourth score   (Chishti: [0047] annotated as [c] showing that comparison is done with ideal to see the actual improvement).





Chishti and Kitching do not explicitly teach wherein a goal of the limited treatment involves treatment of first teeth of the patient's dentition without treatment of second teeth of the patient's dentition… and wherein the second score is calculated based on the first teeth and not the second teeth. Although notice as indicated earlier Kitching teaches individualized tooth treatment difference in [0071] & Table 1. What is missing is explicit exclusion of certain teeth. 

    PNG
    media_image5.png
    460
    587
    media_image5.png
    Greyscale
Stapleton teaches wherein a goal of the limited treatment involves treatment of first teeth of the patient's dentition without treatment of second teeth of the patient's dentition …. and wherein the second score is calculated based on the first teeth and not the second teeth (Stapleton: Fig.3 & [0047] "... FIG. 3 has had five teeth in both the lower left and lower right quadrant completely removed, two of which are wisdom teeth. Assuming seven surfaces per tooth, the number 42 is subtracted from the total score 196, giving a preliminary score of 154. ..."-Fig.4 & [0048] shows limited treatment goal and more importantly computation of score of the teeth included in the limited treatment).
It would have been obvious to a person with ordinary skill in the art at the time the invention was made to modify the teaching of Kitching with Chishti, as Chishti teaches specific implementation of IPR as inter-teeth-gap with multiple locations in a dental reference and is also directed to reduction of IPR or gap in the dental model (Chishti: [0041]; Kitching: [0071][0084][0088]). Further motivation to combine would be Kitching &Chishti are analogous art in the field of dental modeling for the purpose of dental alignment as evident from citation above (Chishti: [0041]; Kitching: [0078] [0071][0083]-[0084][0088]).
It would have been obvious to a person with ordinary skill in the art at the time the invention was made to modify the teaching of Chishti with Stapleton wherein Stapleton provides to more accurate scores by selecting the specific teeth the affect the treatment (Stapleton: [0030]-[0035]), because “…A coarser evaluation, say in the range of one to ten, would forfeit some fine grain detail…”( Stapleton: [0033]). Further Stapleton and Chishti are analogous art to the claimed invention in the field of determining par scores for the teeth (Stapleton: [0033] Chishti: [0047]).
Regarding Claim 18
Chishti teaches wherein: the dental references include contact points of anterior teeth (Chishti: [0051] teeth contact point; [0043] contact points, [0047] anatomical contact points being adjacent and degree of improvement, PAR, upper and lower anterior segments); and the calculation module is configured to calculate an alignment deviation of the patient's dentition based on the contact points of anterior teeth (Chishti: [0047] scores are summed). 
Regarding Claim 19
Chishti teaches wherein: the dental references include cusp tip points (Chishti: [0046] cusp features which are projections on chewing surfaces, associated with each tooth); and the calculation module is configured to calculate an arch length of the patient's dentition based on the cusp tip points (Chishti: [0046][0044][0064]). 
Regarding Claim 21
Chishti teaches wherein: the dental references include facial lines (Chishti: [0044] “…The curves can be designed so that they should pass through markers placed on the tooth's facial, lingual, or occlusal surface.”); and the calculation module is configured to calculate an arch curve of the patient's dentition based on the facial lines (Chishti: [0059] – occlusal interfacing through correct interarch relationship, angulation and crow inclination). 
Regarding Claim 22
Chishti teaches wherein: the dental references include facial aspect of clinical crown (FACC) lines (Chishti: [0059]); and the calculation module is configured to calculate an angulation and an inclination of the patient's dentition based on the FACC lines (Chishti: [0059]).
Regarding Claim 28 
Chishti teaches wherein generating the target virtual model includes modifying a contact relationship between adjacent anterior teeth without modifying a contact relationship between adjacent posterior teeth (Chishti: Fig.8 [0051]-[0064] where [0051] teaches “…a flowchart of one embodiment of a process 400 for determining optimal occlusion in the teeth model. The process 400 optimizes the occlusion based on six characteristics (Six Keys) …The keys include … teeth contact point key…” where [0059] teaches different treatment for different teeths based on these keys; Also see Fig.11 showing contact relationship between the successive tooth which are not same). Kitching also teaches selective teeth movement ([0030] “…At least some of these teeth may be moved from an initial tooth arrangement to a final tooth arrangement…”).
Regarding Claim 29 
Chishti teaches wherein the target virtual dental model includes at least one pair of adjacent teeth that does not have a single point of contact (Chishti: [0069] & Fig.12 shows the differential distance vector 492 showing two teeth 484A and B, with no contact point there between in view of Fig.9 & [0064]-[0066]; Also see Kitching Fig.6 element 368).
Regarding Claim 30 
Chishti teaches  further comprising: assigning dental references to the target virtual dental model, the dental references residing at first locations associated with features of the target outcome on the target virtual dental model (Chishti: Fig.12 [0041] “The system stops the movement when the relative positions of the teeth satisfy a predetermined target. In one example, the target is reached when the teeth fit the prescribed position without any inter-teeth gap...” – here the dental reference residing at first locations [plural] are at 490A & 490B – understood as inter-teeth-gap or interproximal distance); and mapping the dental references to second locations on the treatment outcome virtual dental model, wherein comparing the number of differences between the target virtual dental model and the treatment outcome virtual dental model comprises comparing the first locations and the second locations (Chishti: [0047] teaches various aspects of the PAR score, "...The individual scores are summed to obtain an overall total, representing the degree a case deviates from normal alignment and occlusion…. Normal occlusion and alignment is defined as all anatomical contact points being adjacent, with a good intercuspal mesh between upper and lower buccal teeth, and with nonexcessive overjet and overbite….  The overall score is recorded on pre- and posttreatment dental casts. The difference between these scores represents the degree of improvement as a result of orthodontic intervention and active treatment. The eleven components of the PAR Index are: upper right segment; upper anterior segment; upper left segment; lower right segment; lower anterior segment; lower left segment; right buccal occlusion; overjet; overbite; centerline; and left buccal occlusion. In addition to the PAR index, other indices may be based on distances of the features on the tooth from their ideal positions or ideal shapes..." The mapping is difference target and outcome and PAR score is based on distance – such as interproximal distance mapped above) .
Regarding Claim 31 
Chishti teaches wherein the dental references include: closest points on adjacent teeth, contact points between adjacent teeth, or closest points on adjacent teeth and contact points between adjacent teeth (Chishti: [0046]-[0047] while PAR is distance based other distance based and contact point between adjacent teeth metrics as mapped above may be used “…Normal occlusion and alignment is defined as all anatomical contact points being adjacent, with a good intercuspal mesh between upper and lower buccal teeth, and with nonexcessive overjet and overbite….  The overall score is recorded on pre- and posttreatment dental casts. The difference between these scores represents the degree of improvement as a result of orthodontic intervention and active treatment…”).
Regarding Claim 32 (New)
Stapleton teaches wherein the first teeth are anterior teeth  (Stapleton: Fig.3 teeth that are included in evaluation – non molars are anterior teeth) , and the second teeth are posterior teeth (Stapleton: Fig.3 crossed out molar teeth which are considered as posterior teeth) .
----- This page is left blank after this line -----


Claim 20 & 27 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Kitching, in view of Chishti, in view of Stapleton, further in view of US PGPUB No. 20020010568 by Rubbert et al.
Regarding Claim 20 (Updated 6/3/2022)
Kitching, Chishti & Stapleton do not teach the dental references include cuspid and molar widths; and the calculation module is configured to calculate an arch width of the patient's dentition based on the cuspid and the molar widths.
Rubbert teaches adjusting the shape of the arch, distance between cuspids, distance between molars and apply corrections, (Rubbert: [0089] and [0126]).
Motivation to combine Kitching, Chishti & Stapleton is as in Claim 17.
It would have been obvious to a person with ordinary skill in the art at the time the invention was made to modify the teaching of Chishti such that arch width (shape) based on the cuspid and the molar widths because Chishti teaches a treatment plan for positioning teeth, where a target teeth alignment is desired (Chishti: [0040]), and Rubbert suggests adjusting the shape of the arch, distance between cuspids, distance between molars and apply corrections, thus the shape of the arch is based on both the cuspids and the molar widths (Rubbert: [0126]).
	A person with ordinary skill in the art would have been motivated to make the modification to Chishti because the orthodontist quickly and efficiently design a treatment plan for a patient, furthermore a real time appliance design for real time communication of the treatment (Rubbert: [0012]).
Regarding Claim 27 (Updated 6/3/2022)
Kitching teaches that target virtual dental model can deviate from initial target (Kitching: Fig.12C New final arrangement compared to Initial Final arrangement, [0081]-[0089] discussing deviations). 
Kitching & Stapleton do not discuss specifically what these deviations can includes a space between adjacent teeth or an overlap of adjacent teeth.
Chishti teaches the ideal dentition does not include a space between corresponding adjacent teeth or an overlap of corresponding adjacent teeth (Chishti: [0044] “….In step 254, the position and orientation of the teeth are adjusted so that the arch curve passes through the marker on each tooth and the teeth do not overlap. Optionally, the teeth can be made to contact each other in this step.…” at least showing no overlap and no gap (in contact as stated in optionally)).
Rubbert teaches the final position could end up with deviations can includes a space between adjacent teeth or an overlap of adjacent teeth, which can be specified in the virtual model (Rubbert: [0049] & Fig.25 See element Mesial gap size).
A person with ordinary skill in the art would have been motivated to make the modification to Chishti because the orthodontist quickly and efficiently design a treatment plan for a patient, furthermore a real time appliance design for real time communication of the treatment (Rubbert: [0012]). Additionally, motivation to combine would be that Kitching acknowledges as in Fig.12C and [0081]-[0091] that deviations during treatment would require reassessment and would end up in different place than initially intended (which is away from ideal model as described in Chishti [0044]), and if no gap/overlap is ideal, then non ideal would be obviously a overlap or gap).
Prior Art of Record
US Patent No . US 9144472 B2 by Isaacson; Robert J. et al teaches a virtual model 30 representing desired results of treatment shown in FIG. 4 and a digital model 40 of the actual results of treatment represented by FIG. 2 may be compared to evaluate the treatment. The virtual electronic models 20, 30 and 40 also provides for applying a coordinate system to each tooth 26 as shown in FIG. 3, so that in addition to location, the orientation, rotation and other criteria may also be evaluated. Scores relating to the differences may be assigned for each variable. Each tooth will have six variable, one for movement in three dimensions and one for rotational movement about threes axes. For some applications, each tooth 26 will have a dedicated coordinate system whose orientation may change or a master coordinate system for all teeth may be used for some types of evaluation. A score may be generated for each tooth using the 6 possible degrees of freedom and a total score for the patient may be generated for all teeth based on the sum of 168 values, six possible scores for each of twenty eight teeth. Col.4 Lines 35-55.
----- This page is left blank after this line -----

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Fri, 7AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2147


/AKASH SAXENA/Primary Examiner, Art Unit 2147Friday, June 3, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Interproximal: situated or used in the areas between adjoining teeth (https://www.merriam-webster.com/dictionary/interproximal)